Case 19-15032-JDW           Doc 24     Filed 01/30/20 Entered 01/30/20 10:59:13              Desc
                                            Page 1 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                      THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                                 CHAPTER 13 CASE NO:

JAMIE W. WREN                                                          19-15032-JDW

                      NOTICE OF TRUSTEE’S MOTION TO DISMISS

       Should any party receiving this Notice respond or object to the Motion to Dismiss, such
response or objection is required to be filed on or before February 24, 2020, using the CM/ECF
system or with the Clerk of this Court at the following address:

                                 Shallanda J. Clay, Clerk of Court
                                     U. S. Bankruptcy Court
                                 Northern District of Mississippi
                                     703 Highway 145 North
                                       Aberdeen, MS 39730

       A copy must be served on the Chapter 13 Trustee. If no response is filed, the Court may
consider the Motion immediately after the time has expired. In the event a written response is filed,
the Court will notify you of the date, time and place of the hearing thereon.

                                  CERTIFICATE OF SERVICE

        I, the undersigned attorney for the Chapter 13 Trustee, do hereby certify that I electronically
filed the foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I
either mailed by United States Postal Service, first class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for the
Debtor, the United States Trustee, and other parties in interest, if any, as identified below.

Dated: January 30, 2020


                                               LOCKE D. BARKLEY
                                               CHAPTER 13 TRUSTEE

                                               /s/ Melanie T. Vardaman
                                               ATTORNEYS FOR TRUSTEE
                                               W. Jeffrey Collier (MSB 10645)
                                               Melanie T. Vardaman (MSB 100392)
                                               6360 I-55 North, Suite 140
                                               Jackson, Miss. 39211
                                               (601) 355-6661
                                               ssmith@barkley13.com
Case 19-15032-JDW          Doc 24     Filed 01/30/20 Entered 01/30/20 10:59:13           Desc
                                           Page 2 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT FOR
                      THE NORTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                              CHAPTER 13 CASE NO:

JAMIE W. WREN                                                       19-15032-JDW

                                    MOTION TO DISMISS

       COMES NOW Locke D. Barkley, Chapter 13 Trustee (the “Trustee”), by and through

counsel, and files this Motion to Dismiss (the “Motion”) and in support thereof states as follows:

       1.       The Debtor commenced this proceeding by filing a Voluntary Chapter 13 Petition

on December 19, 2019 (the “Petition Date”). The 341(a) Meeting of Creditors was scheduled for

January 29, 2020 (Dkt. #17). The Debtor failed to appear at the scheduled 341(a) Meeting of

Creditors. Therefore, this bankruptcy case should be dismissed.

       2.       The Debtor has failed to commence making plan payments pursuant to11 U.S.C. §

1326(a)(1). As of the filing of this Motion no payments have been made. Therefore, the Debtor’s

case should be dismissed pursuant to 11 U.S.C. § 1307(c)(4).

       3.       For the reasons set forth herein, the Trustee submits that the Debtor’s case should

be dismissed.

       WHEREFORE, PREMISES CONSIDERED, the Trustee prays that upon notice and

hearing that this Court enter its order granting the Motion.    The Trustee prays for other such

general and specific relief as this Court may deem just.

       Dated: January 30, 2020.
Case 19-15032-JDW          Doc 24      Filed 01/30/20 Entered 01/30/20 10:59:13             Desc
                                            Page 3 of 3


                                              Respectfully submitted,

                                              LOCKE D. BARKLEY
                                              CHAPTER 13 TRUSTEE

                                       BY:    /s/ Melanie T. Vardaman
                                              MELANIE T. VARDAMAN (MSB# 100392)
                                              W. Jeffrey Collier (MSB 10645)
                                              Attorneys for the Chapter 13 Trustee
                                              6360 I-55 North, Suite 140
                                              Jackson, Miss. 39211
                                              (601) 355-6661
                                              ssmith@barkley13.com



                                 CERTIFICATE OF SERVICE

       I, the undersigned attorney for the Trustee, do hereby certify that I electronically filed the
foregoing with the Clerk of Court using the CM/ECF system, and I hereby certify that I either
mailed by United States Postal Service, first class, postage prepaid, or electronically notified
through the CM/ECF system, a copy of the above and foregoing to the Debtor, attorney for the
Debtor, the United States Trustee, and other parties in interest, if any, as identified below.

       Dated: January 30, 2020

                                              /s/ Melanie T. Vardaman
                                              MELANIE T. VARDAMAN
